DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
 
Status of Claims
	Claims 1, 3-4, 10-18, and 20-23 are examined in this office action of which claims 22-23 are new, claims 8-9 are cancelled, and claims 1, 14, 17-18, and 20 were amended in the reply dated 10/14/22.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the usage of “steel” throughout the specification is inconsistent with its common meaning, see MPEP§ 2173.05(a)(III). The ordinary meaning of steel involves iron alloys that contain 2% of carbon or less (see definition of steel in Dictionary of Metals, included herein). However, applicant appears to be using “steel” to instead refer to iron alloys. It is unclear throughout the specification whether applicant intends to refer to steel in accordance with its common meaning or instead referring more broadly to an iron alloy or applicant intended to refer to a composition in accordance with claim 7. This incorrect usage of steel is at least in paragraphs [0010]. 
This causes particular confusion when “steel scrap” is referred to as one of the starting components for the ductile iron alloy. The use of steel (commonly accepted as containing less than 2% carbon) as a raw material in the production of cast iron is well known, as this is a way of recycling steel (less than 2% carbon) and adjusting the carbon percentage down to the desired amount as pig iron typically has a carbon content of 3.8-4.7%. Thus it is unclear whether “steel scrap” refers to less than 2% carbon steel, cast iron, or some other “steel scrap” is being referred to.
Claim Interpretation
Applicant has amended claim 1 to recite that the composition is “consisting essentially of” instead of “comprising”. New claim 23 also uses “consisting essentially of” in its further limitation of the composition. Comprising is an open transitional phrase which does not exclude other unrecited elements, while consisting essentially of is a partially closed phrasing that “limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” See MPEP § 2111.03. The MPEP further notes that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” See MPEP § 2111.03. As the basic and novel characteristics of the invention and how they relate to the composition are not readily apparent from the specification or claims and applicant has not directed to where in the specification a description of the basic and novel characteristics is found, for the purposes of applying prior art the composition will be treated as open as consistent with MPEP § 2111.03. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for magnesium ferrosilicon-based inoculants with the composition in claim 22, does not reasonably provide enablement for all inoculants comprising 5-6% magnesium, 44-45% silicon, 1.2-2.0% calcium, 0.8-1.0% aluminium, 0.8-1.0% barium, and 0.3-0.5% cerium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claim 22 encompasses all inoculants which comprise 5-6% magnesium, 44-45% silicon, 1.2-2.0% calcium, 0.8-1.0% aluminium, 0.8-1.0% barium, and 0.3-0.5% cerium. However, this statement of composition only accounts for 52.1 to 55.5% of the inoculant composition and does not disclose the other 44.5-47.9%. The specification discloses sufficient information for one of ordinary skill in the art to use a magnesium ferrosilicon-based inoculant with this composition (see applicant’s specification paragraph [0083]).  However, the specification does not provide direction on how to select the other elements necessary to make a working inoculant.  At the time of filing, the state of the art was such that ferrosilicon with additions of barium, aluminum, and cerium are known.  Thus, the disclosed guidance concerning ferrosilicon does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required as experiments would need to be conducted with innumerable different elements and applying the inoculants to the ductile alloy by one of ordinary skill in the art to practice the full scope of the claim. 
Claims 1, 3-4, 10-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation of “a molten mixture consisting essentially of” and proceeds to lists a number of elements in terms of percentage. Similar composition recitations are made in claims 22 and 23. However, the scope of this composition is unclear as these percentages are not given in terms of any unit. As such, it is not clear whether this composition is in terms of mass %, atomic %, volume %, or some other percentage. Claims 3-4, 10-18, and 20-21 are also rejected as they depend from claim 1 and do not solve the above issue.

	Claim 1 has been amended to recite the limitation “0% or 0.25% to 0.55% cerium”. It is unclear whether this recitation means 0% cerium or cerium within a range of 0.25% to 0.55%, optional cerium ranges of 0-0.55% or 0.25-0.55%, or some other meaning. Claims 3-4, 10-18, and 20-23 are also rejected as they depend from claim 1 and do not solve the above issue.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10-13, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cast Iron Foundry Practices, Casting, Vol 15, ASM Handbook of Viswanathan in view of US 2009/0007995 A1 of Brown and GB 645862 A of Morrogh.
As to claims 1, 3, and 23, Viswanathan discloses where scrap, pig iron and ferroalloys are melted in a cupola or electric furnace to make a ductile iron alloy composition (Viswanathan, Fig 2, pg. 813). Viswanathan discloses that this is readily achieved in an electric furnace by melting charges based on steel scrap or special-quality pig iron supplied for ductile iron production, together with ductile iron returned scrap (Viswanathan, pg. 820, middle column, first paragraph in Ductile Iron Melting Practice; emphasis added). Viswanathan discloses in making ductile iron, that most alloys used to introduce magnesium into molten iron are based on ferro-silicon containing 3 to 10% Mg (Viswanathan, pg. 822, middle column, first paragraph in Magnesium Alloy Addition section; emphasis added), meeting the claim limitation of a ferrosilicon inoculant. Viswanathan discloses using furnace designs where the mixing of iron in the furnace ensures a homogeneous mixture without excessive stirring (Viswanathan, pg. 812, right column, last paragraph). Viswanathan discloses that the furnace temperature is between 2500-3000°F (1371-1649°C) (Viswanathan, Fig 2, pg. 813), thereby overlapping the claimed temperature of between 1400°C and 1700°C. .
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed furnace temperature over the prior art disclosure since the prior art teaches this produces ductile irons throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Viswanathan discloses the composition with respect to the claims as shown in Table A below. Note that it is unclear what unit the percentage of the elements recited in claim 1 relates to, see 112(b) rejection above. As Viswanathan discloses that accurate weights and analysis of charge materials are required for good compositional control (Viswanathan, pg. 816, left column, third paragraph). Further, it is well known in the art that cast irons are disclosed in weight/mass percent and as such it is understood that this is the percentage that Viswanathan discloses and is applied below.

Table A
Element
Claim 1 limitation
Claim 23 limitation
Viswanathan range
C
3.5-4.25%
3.5-3.75%
3.4-3.8% (pg. 820, right column, Carbon section)
Si
2.4-2.5%
2.4-2.5%
Approximately 2.0-2.8% (pg. 820, right column, Silicon section)
Mo
1-1.175%
About 1.175%
Up to 2% to pearlitic irons to improve creep and elevated temperature strength (pg. 822, left column, second full paragraph)
Mg
0.039-0.05%
About 0.039%
0.04-0.06 (pg. 821, middle column, Magnesium section) If initial sulfur content is below 0.015%, Mg content in the range of 0.035-0.04% may be satisfactory.
Ni
About 0.07%
About 0.07%
Up to approximately 2% promotes hardenability when heat treatment is used (pg. 821-822, Alloying elements to promote hardenability section)
Cr
About 0.034%
About 0.034%

Mn
Up to 0.2%
Up to 0.2%
Up to 1% in as cast pearlitic (pg. 821, middle column, Manganese section)
P
Up to 0.02%
Up to 0.02%
Kept below 0.05% (pg. 821, right column, Phosphorus section)

S
Up to 0.02%
Up to 0.02%
As low as possible, preferably below 0.02% (pg. 821, middle column, Sulfur section)
Ce
O% or 0.25% to 0.55%

0.003 to 0.01% (Viswanathan, pg. 821, middle column, first paragraph in Cerium section)
Fe
To make 100%
To make 100%
Ductile Iron Composition (pg. 820, right column; by being a ductile iron, the balance must be iron to make a ductile iron alloy)


	Thus, Viswanathan discloses ranges which match or fall inside the claimed ranges ( Fe, S) or overlapping ranges for all claim 1 elements except chromium and cerium. The only difference with respect to claim 23 is Mg where the disclosed range of 0.035-0.04% also overlaps and this would be obvious to choose this range as Viswanathan teaches keeping sulfur as low as possible (Viswanathan, pg. 821, middle column, Sulfur section). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that the compositions produce a pearlitic microstructure and ductility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

While Viswanathan discloses that chromium can be added to ductile iron compositions as a carbide promoter (Viswanathan, pg. 821, right column, Minor Elements Promoting Carbides section), Viswanathan does not disclose an exact range for chromium.
Brown relates to a method of improving the high temperature properties of a ductile iron alloy (Brown, abstract). Brown discloses an alloy of at least 3% carbon, 0.4 to 0.8 weight percent molybdenum, silicon content of up to 2.75 weight percent, wherein the balance of the modified ductile iron alloy is iron and incidental impurities of, by weight, up to 0.3% manganese, up to 0.1% chromium, up to about 0.05% magnesium, up to 0.08% phosphorus, and up to 0.01% sulfur (Brown, claim 1). Brown teaches that chromium may be added in the above noted amounts (0.1% max) to promote the formation of carbides (Brown, paragraph [0012]). Brown teaches that this addition of chromium promotes the strength of the alloy, imparts corrosion resistance, and stabilizes the microstructure at high temperatures (Brown, paragraph [0012]). 
As Viswanathan discloses adding chromium, but does not disclose a specific amount, one of ordinary skill would naturally look to the art to determine an appropriate amount to add to the alloy composition, in order to carry out the invention of Viswanathan. Further, as Viswanathan and Brown relate to similar ductile iron alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.1% maximum chromium as taught by Brown into the composition disclosed by Viswanathan, thereby promoting the strength of the alloy, imparting corrosion resistance, and stabilizing the microstructure at high temperatures (Brown, paragraph [0012]). As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that the compositions produce carbides throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	
	While Viswanathan does disclose where cerium is present in the amount of 0.003 to 0.01% (Viswanathan, pg. 821, middle column, first paragraph in Cerium section), Viswanathan does not explicitly disclose where cerium is added to said molten iron alloy at 0% or 0.25 to 0.55% of the molten iron alloy.
	Morrogh teaches a cast iron may have the following composition: Ce (other than that present as cerium sulphide) 0.02-0.5 per cent, Si 2.30-7.0 per cent, Mn 0.5-7.0 per cent, Cr 0-4.0 per cent. Mo 0-2.0 per cent, V 0-2.0 per cent, S 0-0.02 per cent, P 0-0.5 per cent, C 2.0-4.4 per cent, Fe, together with the usual impurities and incidental elements, the remainder (Morrogh, abstract). Morrogh teaches adding 0.02 to 0.5% Ce (Morrogh, pg. 4, left column, lines 35-36). Morrogh teaches that the cerium-containing cast irons of the invention show improved mechanical properties such as transverse rupture stress, tensile strength, compression strength-, shear strength, shock-resistance, modulus of elasticity and fatigue at all temperatures and the metal acquires a measure of ductility (Morrogh, pg. 4, right column, lines 60-67).
As Viswanathan and Morrogh relate to similar ductile iron alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.02 to 0.5% Cerium as taught by Morrogh into the composition disclosed by Viswanathan, thereby improving mechanical properties such as transverse rupture stress, tensile strength, compression strength, shear strength, shock-resistance, modulus of elasticity and fatigue at all temperatures and the metal acquires a measure of ductility (Morrogh, pg. 4, right column, lines 60-67).As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches improved rupture stress, tensile strength, compression strength, shear strength, shock-resistance, modulus of elasticity and fatigue as well as improved ductility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Viswanathan discloses that treatment to produce ductile iron involves the addition of magnesium to change the form of the graphite, followed by or combined with inoculation of a silicon-containing material to ensure a graphitic structure with freedom from carbides (Viswanathan, pg. 822, left column, first paragraph in Magnesium treatment; emphasis added). ). Viswanathan discloses in making ductile iron, that most alloys used to introduce magnesium into molten iron are based on ferro-silicon containing 3 to 10% Mg (Viswanathan, pg. 822, middle column, first paragraph in Magnesium Alloy Addition section), meeting the claim limitation of a ferrosilicon inoculant.
Viswanathan discloses adding the magnesium in the ladle using a number of different techniques, including pouring the molten iron onto the alloy in the bottom of the ladle and when this method is used, the alloy is often placed into a specially designed pocket and covered with a layer of steel turnings (this is known as the sandwich process) (Viswanathan, pg. 822, middle column through right column, first paragraph in Magnesium Alloy Addition section; see also Figs 11 and 12 on pgs. 822-823 for more disclosed methods of carrying out magnesium addition/inoculation; emphasis added), meeting the claim 3 limitation where the inoculant is covered to provide for a controlled release. Thus, Viswanathan discloses transferring molten iron to an inoculation ladle. As it is being inoculated, the must be carried out for some amount of a predetermined inoculation time thereby meeting the claim limitation. 
	Viswanathan discloses that after inoculation and nodulizing treatment (the addition of ferromagnesium), the ductile iron is cast (Viswanathan, Fig 2, pg. 813). Viswanathan discloses that a gating system is used to achieve rapid mold filling with minimum turbulence of metal (Viswanathan, pg. 824, middle column, first paragraph in Gating System section; emphasis added). Thereby Viswanathan is disclosing pouring the molten iron alloy into molds to cast them.
	Viswanathan discloses to produce ductile iron with the best combination of strength, high ductility, and toughness, raw materials must be chosen that are low in many trace elements, particularly those that promote a pearlitic matrix structure (Viswanathan, pg. 820, middle column, second paragraph in Ductile Iron Melting Practice). Thus, Viswanathan is disclosing a produced alloy with at least a partial pearlitic structure. 
While Viswanathan does not explicitly disclose where the pearlitic structure is about 30% to 50% of the structure, as Viswanathan in combination with Brown and Morrogh discloses the substantially identical composition which is then applying a substantially identical process of making the cast iron, a person of ordinary skill would expect the iron to exhibit the same properties. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).
	
As to claim 4, Viswanathan discloses using a converter where the molten iron is added and then the vessel is turned to exposed it to the magnesium inoculant (Viswanathan, pg. 822, middle column, first paragraph in Metallic Magnesium Treatment section; see also Figs 11 reproduced below), which will be interpreted as meeting the claim limitations, as Fig 11 of Viswanathan shows the molten metal added before the vessel is turned to expose it to the magnesium inoculant. As Viswanathan discloses transferring the molten iron to an inoculation vessel, a person of ordinary skill would understand that as much as possible of the metal should be transferred to reduce the amount of waste. This sort of natural maximization of the transfer meets the claim limitation of transferring substantially all the molten iron alloy to the inoculation ladle, and there does not appear to be a patentable distinction. 

    PNG
    media_image1.png
    516
    250
    media_image1.png
    Greyscale
 

	As to claim 10, Viswanathan discloses inoculation times from approximately 1 minute to over 30 minutes, but specifically discloses multiple specific examples between 5 and 10 minutes, thereby meeting the claim limitations (Viswanathan, pg. 823, Fig 13 reproduced below). Note that Viswanathan discloses using a covering means to provide a controlled release of inoculant (see rejection of claim 3 above) and thus discloses the same claimed method. 

    PNG
    media_image2.png
    662
    506
    media_image2.png
    Greyscale


	As to claims 11 and 12, Viswanathan discloses where the inoculation ladle includes a pocket for housing inoculant and where the inoculant is added to the ladle prior to step (ii) (Viswanathan, pg. 822, Fig 11 reproduced above).

As to claim 13, Viswanathan does not explicitly disclose transferring inoculated molten iron alloy to a pouring ladle, nor adding a second inoculant during the transferring between ladles.
	However, Viswanathan does disclose ladle inoculation with respect to Gray Irons where molten metal is transferred to a pouring ladle and the alloy (inoculant) is added to the metal stream as it flows from the transfer ladle into the pouring ladle (Viswanathan, pg. 818, left column, first paragraph in Addition Methods section). 
	Viswanathan discloses that following magnesium treatment (i.e. a first inoculation), the iron is usually subjected to final inoculation, sometimes referred to as postinoculation (Viswanathan, pg. 823, middle column, first paragraph in Inoculation section). Viswanathan discloses that late inoculation (i.e. a second inoculation) is sometimes practiced in addition to other methods of inoculation as a means of intensifying the inoculation effect or as a safe-guard against fading of inoculation in the ladle, especially when very thin castings are being made (Viswanathan, pg. 824, left column, second full paragraph). 
	Thus, a person of ordinary skill in the art before the effective filing date of the claimed invention would combine the teachings in Viswanathan concerning transferring between ladles and secondary inoculations to perform a second inoculation when transferring the molten iron alloy from an inoculation ladle to a pouring ladle. 

	As to claim 20, Viswanathan discloses making iron alloy by melting charges in an electric furnace based on steel scrap or special-quality pig iron supplied for ductile iron production, together with ductile iron returned scrap (Viswanathan, pg. 820, middle column, first paragraph in Ductile Iron Melting Practice; emphasis added). By disclosing that ductile iron returned scrap is used in the making of ductile iron with at least a partial pearlitic structure (see claim 1 rejection above), Viswanathan is inherently disclosing collecting the waste remnants from the furnace and inoculation ladle as those are the parts of the method where there would be scrap ductile iron to return to the process. Further, as Viswanathan discloses the substantially identical composition and substantially identical method of making the alloy, it would be expected to exhibit the same properties, see rejection of claim 1 above and MPEP § 2112.01(I). 

As to claim 21, Viswanathan discloses in making ductile iron, that most alloys used to introduce magnesium into molten iron are based on ferro-silicon containing 3 to 10% Mg (Viswanathan, pg. 822, middle column, first paragraph in Magnesium Alloy Addition section; emphasis added), meeting the claim limitation of magnesium ferrosilicon.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cast Iron Foundry Practices, Casting, Vol 15, ASM Handbook of Viswanathan, US 2009/0007995 A1 of Brown and GB 645862 A of Morrogh as applied to claim 1 above, and further in view of CN 101705422 A (with provided English translation) of Yang.
	As to claims 14-16, Viswanathan does not explicitly disclose where the mold is for a vehicle part, nor where the vehicle parts includes a disc brake rotor (JSK’s comments – for – isn’t that intended use – should not the claim be rejected under intended use interpretation as well?).
	Yang relates to a ductile cast iron consisting of 0.5 to 0.6 percent of molybdenum, 0.008 to 0.02 percent of antimony, 3.6 to 3.8 percent of carbon, 2.0 to 2.5 percent of silicon, 0 to 0.4 percent of manganese, 0 to 0.02 percent of sulfur, 0 to 0.04 percent of phosphorus, 0.03 to 0.06 percent of magnesium, 0.02 to 0.05 percent of rare earth, and the balance of iron (Yang, abstract). Yang discloses the alloy has a medium pearlite content of 40-70% (Yang, pg. 4 of translation, 4th full paragraph). Yang teaches that these ductile irons have good toughness of
working life, intensity height, and carbide content that prolongs brake disc of heavy-duty
truck (Yang, pg. 4 of translation, first full paragraph).
	As Viswanathan and Yang both relate to similar at least partially pearlitic ductile iron alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute making a brake disc (thereby using a brake disc mold) as taught by Yang into the method of making a ductile iron alloy disclosed in Viswanathan, thereby using the ductile iron composition with and carbide content that prolongs brake disc of heavy-duty truck (Yang, pg. 4 of translation, first full paragraph). This is also applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as the ductile iron alloy is known in Viswanathan, it would need to be applied to create some finished part. As Yang teaches that this sort of alloy composition is suitable for making a brake disc, it would be obvious to apply Viswanathan’s method and alloy to making a brake disc, with predictably good results as Yang discloses that a similar alloy works for this purpose. 
	Moreover, in claims 14-16 the limitation “said mould is for a vehicle part” is directed to an intended use and as the mould would be capable of being for a vehicle part, it meets the claim limitation, see MPEP 2111.02(II). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cast Iron Foundry Practices, Casting, Vol 15, ASM Handbook of Viswanathan, US 2009/0007995 A1 of Brown and GB 645862 A of Morrogh as applied to claim 1 above, and further in view of Introduction to Cast Iron Heat Treatment, Cast Iron Science and Technology, Vol 1A, ASM Handbook  of Dossett.
	As to claim 17, Viswanathan does not explicitly disclose where after molding, the ductile iron alloy is subjected to heat treatment wherein the moulded material is held at 550°C to 700°C for up to approximately 6 hours and then allowed to cool in a slow controlled manner to ambient temperature.
	Dossett is the ASM handbook on Cast Iron Heat Treatments (Dossett, title). Dossett teaches that castings can retain residual elastic stresses, especially when they have a complex shape (Dossett, pg. 231, middle column, first paragraph in Stress Relief section). Dossett teaches the presence of significant residual stresses can result in casting distortion or warpage, which is most likely to become evident during machining (Dossett, pg. 231, middle column, first paragraph in Stress Relief section). Dossett teaches for ductile irons, the recommended stress-relief cycle is 565-595°C for 6 hours (Dossett, pg. 232, Table 2). Dossett teaches that because rapid cooling after stress relief tends to re-establish the same residual stresses, therefore furnace cooling to 150°C is recommended (Dossett, pg. 232, last two paragraphs of stress relief section; this meets the claim limitation of cooling in a slow controlled manner to ambient temperature as Dossett is disclosing controlling the cooling to be slow, and to have a finished part, it would inherently be necessary for the temperature of the part to eventually reach ambient temperature).
	As Viswanathan and Dossett both relate to ductile iron alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a stress-relief cycle of 565-595°C for 6 hours as taught by Dossett into the method disclosed in Viswanathan, thereby preventing significant residual stresses that otherwise can result in casting distortion or warpage(Dossett, pg. 231, middle column, first paragraph in Stress Relief section).
	As to claim 18, Viswanathan does not explicitly disclose wherein the moulded part is allowed to cool, and then held at 750°C to 1000°C for up to approximately 10 hours and then allowed to cool in a controlled manner to ambient temperature.
	Dossett teaches that annealing in its various forms provides a controlled means of achieving maximum softness and machinability or a partial softening effect with the retention of a higher strength (Dossett, pg. 233, left column, first full paragraph). Dossett teaches several recommended practices for annealing ductile iron including in the presence of carbides at 900-925°C for 2 hours minimum with furnace cooling at 95°C/hr (Dossett, pg. 233, table 4; emphasis added). 
	As Viswanathan and Dossett both relate to ductile iron alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an annealing step at 900-925°C for 2 hours minimum with furnace cooling at 95°C/hr as taught by Dossett to the method of forming a ductile alloy disclosed in Viswanathan thereby provides a controlled means of achieving maximum softness and machinability or a partial softening effect with the retention of a higher strength (Dossett, pg. 233, left column, first full paragraph). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cast Iron Foundry Practices, Casting, Vol 15, ASM Handbook of Viswanathan, US 2009/0007995 A1 of Brown and GB 645862 A of Morrogh as applied to claim 1 above, and further in view of "Effects of Barium/Cerium Combinations in Magnesium--Ferrosilicon on Ductile Iron." Of Dong.
	As to claim 22, Viswanathan discloses in making ductile iron, that most alloys used to introduce magnesium into molten iron are based on ferro-silicon containing 3 to 10% Mg (Viswanathan, pg. 822, middle column, first paragraph in Magnesium Alloy Addition section; emphasis added). However, Viswanathan does not explicitly disclose what the composition of the magnesium ferro-silicon is.
	Dong relates to a study of the effects of barium and cerium combinations in magnesium ferrosilicon on ductile iron (Dong, title). Dong teaches ranges for the elements in comparison to the claim limitations as shown in Table B below, where the balance would be iron as this is a ferro-silicon alloy. As it is known that cast irons are given in mass %, the percentages for the ferrosilicon must also be in mass %. 
Table B
Element
Claim 22 limitation
Dong range from Table 1 pg. 163
Mg
5-6%
4.99-6.68%
Si
44-45%
43.64-49.26%
Ca
1.2-2%
0.87-1.23%
Al
0.8-1%
0.89-1.24%
Ba
0.8-1%
0.57-3.45%
Ce
0.3-0.5%
0.3-1.12%


Dong teaches that the presence of Ba in magnesium-ferrosilicon increases the nodule count and ferrite content (Dong, pg. 168, left column, Summary and Conclusions) and that higher nodule counts and ferrite contents can be obtained by increasing the amount of Ce (Dong, pg. 168, right column, Summary and Conclusions).
Thus, Dong discloses ranges which overlap ranges for all claim 22 elements. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches that the compositions produce an increased nodule count throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
	As Viswanathan discloses the use of magnesium containing ferro-silicon but does not disclose a composition for the inoculant, one of ordinary skill would naturally look to the art to select an appropriate composition. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnesium ferrosilicon composition of 4.99-6.68% Mg, 43.64-49.26% Si, 0.87-1.23% Ca, 0.89-1.24% Al, 0.57-3.45% Ba, 0.3-1.12% with the balance being iron as taught by Dong into the method of making a ductile iron alloy disclosed by Viswanathan, thereby increasing the nodule count (Dong, pg. 168, left column, Summary and Conclusions). 
Response to Arguments
	Applicant’s amendment to the abstract has cured that issue so the objection is withdrawn. While applicant’s amendments have cured most issues concerning the non-standard use of “steel”, a reference remains in paragraph [0010] in step iii), therefore the objection is maintained.
	It is agreed that the deletion of “homogeneous” with respect to the mixture in claim 1 cures the written description issue. Therefore the 112(a) rejection is withdrawn.
	With respect to the 103 rejection of claim 1, applicant notes that the claim is now more precisely defines the molten mixture and applicant notes that the claimed invention provides a number of improvements over the conventional flake graphite structure of grey cast iron such as the iron alloy with the pearlite structure improved the dissipation of heat across the iron alloy structure, and hence provided an increased resistance to thermal stress cracking and the pearlite structure also provided for a reduced friction coefficient (Applicant’s remarks, pg. 11, second paragraph). Applicant also argues that this would be beneficial in logistics, transport, and vehicle applications (Applicant’s remarks, pg. 11, second paragraph).
	The arguments made by counsel, with regards to unexpected results, cannot take the place of evidence in the record, see MPEP § 716.01(c). Further, the statements concerning the beneficial applications of the claimed invention are mere allegations without evidence to show how the claimed composition produces these benefits in comparison to the art. Therefore the argument is not persuasive.
	
	Applicant also argues that Viswanathan and Brown disclose other elements in their composition and significantly broader ranges that would not produce an improved ductile alloy (Applicant’s remarks, pg. 11, second paragraph). 
	However, as noted in the claim interpretation section above, the claims are still interpreted as being open and therefore allow for other elements. Further, the mere fact that the disclosed prior art ranges are broader does not alone argue away from obviousness. When a reference discloses a range, it is disclosing all points within that range. As such, the claimed ranges are obvious as they fall within or overlap the disclosed ranges in the art. Applicant has not pointed to any unexpected results nor criticality with these claimed ranges, see MPEP § 716.02(c) and § 716.02(d). As Viswanathan discloses a substantially identical method as well as overlapping composition, a person of ordinary skill would expect the produced iron to have the same properties.

	Applicant argues that the Office’s analysis is based upon improper hindsight as the references fail to disclose the beneficial properties of the molded parts (Applicant’s remarks, pg. 11, last paragraph – pg. 12, first paragraph).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable, see MPEP § 2112(I). It is also important to note that given the manner of applicant’s disclosure, neither the composition of the inventive disc brake rotor with a partial pearlitic structure nor the “standard baseline grey iron rotor” are given (see applicant’s specification paragraph [0089]). As such, the data concerning the performance of the break rotors can not be tied back to demonstrate criticality or unexpected results with relation to any of the particular claimed elements. 

Applicant argues that Viswanathan merely describes the characteristics of ductile irons in general and discloses broad ranges for many elements and the Office disregards other elements described by Viswanathan and glossed over the far broader ranges and the addition of these other elements and broader ranges would result in a different percentage of iron in the ductile iron alloy (Applicant’s remarks, pg. 12, second paragraph). 
However, as noted in the claim interpretation section above, applicant’s instant claims are open to other elements. Viswanathan discloses where the iron is the balance material as it obviously is for all iron alloys. As such, merely because Viswanathan discloses other elements or broader ranges does not argue against the instant claims being obvious in view of Viswanathan. In contrast to applicant’s arguments, many of the ranges are quite close to the claimed ranges. Magnesium, Phosphorus and Sulphur are all quite close and only missing element, Cr, is disclosed as an element that can be added, but merely lacks an amount. This is cured by Brown that teaches reasons for adding overlapping ranges for Cr. This is not a situation where a reference lists a multitude of possible combinations and provides no direction; applicant’s ranges (except Cr) fall within the ranges in Viswanathan, a reference book on cast iron alloys. Viswanathan gives a person of ordinary skill reasons for selecting within these overlapping ranges. It is possible for applicant to demonstrate patentability when overlapping ranges exist, but this is accomplished by pointing to unexpected results and criticality with respect to the claimed ranges, see MPEP § 716.02(c) and § 716.02(d). While applicant has made disc brake rotors and showed data from the “invention” against a “standard baseline grey iron rotor”, as this is not tied to the instantly claimed features, this singular inventive point when compared to a singular point that is not consistent with the invention is not persuasive that this claimed composition is critical. A person of ordinary skill could have followed the teachings of the above cited references to reach the claimed invention and applicant has not shown persuasively that the claimed composition was nonobvious.

Applicant again renews their argument that the rejection is based upon improper hindsight (Applicant’s remarks, pg. 12, second paragraph).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, since all of the elements of the method of claim 1 exist in Viswanathan, merely some of the ranges are missing, little additional reasoning is necessary reach the instant claims. As Viswanathan provides the direction to select all of these elements, there is not hindsight nature in this reasoning to reach the claimed invention. 

	Applicant also argues that Viswanathan’s teachings are incompatible with applicant’s claimed invention because while the generic and wide ranges might overlap the composition recited in claim 1, the disclosure in fact teaches away from the composition recited in claim 1 (Applicant’s remarks, pg. 12, 3rd paragraph).
	With respect to applicants argument that Viswanathan teaches away by disclosing a broader range "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), see MPEP § 2141.02(VI). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)), see MPEP § 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), see MPEP§ 2123(II). 

Applicant also argues that Brown’s alloy has a composition that differs from the amended claim 1 such as Molybdenum which is outside the instantly claimed range (Applicant’s remarks, pg. 12, last paragraph).
In response to applicant's argument that Brown differs from the claim limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Viswanathan already teaches the use of Cr in the alloy, but is silent on the amount of Cr to add. Brown relates to a similar iron composition and teaches amounts and reasons for the addition of Cr. While there are some differences in the compositions, as both references relate to similar iron alloys, a person of ordinary skill would have expected the addition of Cr to effect the alloy in Viswanathan in the same or similar way to the effect that Cr has on the alloy in Brown. As such, the combination would have been obvious to one of ordinary skill in the art.

Finally, applicant argues that alloys are highly variable in their compositions and microstructures and small differences can result in can result in different and unexpected properties, citing MPEP 2144.05(III)(A) (Applicant’s remarks, pg. 13, first paragraph).
The office agrees with this statement in principle, however as noted above applicant has not established any different and unexpected results that are tied to the claimed composition and microstructure. As such, there is no demonstration of criticality that overcomes the obviousness rejection. 
Applicant argues that the broad ranges of elemental compositions described in the context of ductile iron alloys cannot be used to render a specific alloy composition as being obvious in the absence of teachings towards the claimed composition (Applicant’s remarks, pg. 13, first paragraph).
When a reference discloses a range, it is teaching all the points encompassed within those ranges. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)), see MPEP § 2123(I). As such Viswanathan is disclosing amounts that fall within applicant’s claimed ranges and applicant has not provided a reason why a person of ordinary skill would not naturally select within these disclosed ranges. 
Once again, applicant argues that Viswanathan and Brown teaches away from the claimed ranges by disclosing portions of the range that falls outside the claimed range (Applicant’s remarks, pg. 13, first paragraph).
	With respect to applicants argument that Viswanathan and Brown teaches away by disclosing a broader range  "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), see MPEP § 2141.02(VI). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)), see MPEP § 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), see MPEP§ 2123(II). 

Applicant argues that they have shown throughout the specification and in Examples 1 and 2 in paragraphs [0080]-[0106] that the claimed ranges are critical to the result in the claimed alloy (Applicant’s remarks, pg. 13, first paragraph).
	However, in these cited examples, applicant does not disclose the composition for these examples. It is merely stated that a rotor with a partial pearlitic structure was produced in accordance with the present invention (specification, paragraph [0089]). As it is not clear what the composition of these examples is, their relation to creating criticality to the instant claimed range can not be determined. Therefore applicant’s data does not provide a sufficient number of tests inside and outside the compositional ranges to determine whether there is criticality or unexpected results with respect to the composition. Further, as Viswanathan discloses in combination with Brown and Morrogh the claimed composition and the claimed method, it is not clear how this data establishes criticality for the claimed ranges.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see MPEP § 716.02(d)(II).
	As applicant has failed to show criticality and unexpected results with respect to the claimed ranges, the arguments concerning the obviousness are not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733